—In an action to recover damages for personal injuries, etc., the defendants appeal from an order of the Supreme Court, Queens County (Taylor, J.), dated March 21, 2001, which denied their motion for summary judgment dismissing the complaint on the ground that the plaintiff Juan Jose Palacios did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is reversed, on the law, with costs, the motion is granted, and the complaint is dismissed.
The defendants made a prima facie showing of entitlement to judgment as a matter of law by submitting evidence demonstrating that the injuries sustained by the plaintiff Juan Jose Palacios were not serious (see, Insurance Law § 5102 [d]). The *388defendants submitted the affirmed reports of a neurologist and ah orthopedist, both of whom examined Palacios and concluded that he had not sustained any disability (see, Gaddy v Eyler, 79 NY2d 955, 956-957). In addition, reports prepared by the plaintiffs’ physician indicated that magnetic resonance imaging examinations performed on Palacios’s cervical spine and lumbar spine were negative.
In opposition, the plaintiffs failed to raise a triable issue of fact. A physician’s affirmation, which was the only competent medical evidence submitted in opposition to the motion, failed to set forth the objective tests, if any, he performed in reaching his conclusions concerning restrictions in Palacios’s range of motion (see, Grossman v Wright, 268 AD2d 79). Ritter, Acting P.J., Feuerstein, O’Brien, H. Miller and Townes, JJ., concur.